DETAILED ACTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1–15, drawn to a method of distributing fluid, classified in B67D7/06;
II. Claims 16-26 drawn to a fluid distribution system, classified in B65B3/04

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the device can be used in a materially different method, such as a method of dispensing unequal amounts into the vessels, or dispensing into the vessels sequentially instead of simultaneously.
This application also contains claims directed to the following patentably distinct species of junctions:
Species A - Figures 1-7;
Species B - Figures 8-15;
Species C - Figures 16-21;
Species D - Figures 22-30;
Species E - Figures 31-36;
Species F - Figures 37-43

Species H - Figures 49-52;
Species I - Figure 53; 
Species J - Figures 55-56;
Species K - Figures 68, 69;

This application also contains claims directed to the following patentably distinct species of frames:
Species I - Figures 59-60;
Species II - Figures 62-73; and
Species III - Figures 75-82

The species are independent or distinct because the exhibit materially different and mutually exclusive structural configurations as described on pages 5-9 of the specification and as apparent from the figures themselves. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that claim 1 is generic.

Applicant is advised that the reply to this requirement to be complete must include (i) an election one of Groups I and II, one of Species A-K, and one of Species I-III even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 




/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799